Citation Nr: 1543925	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  09-23 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a rating higher than 10 percent for back strain with intervertebral disc syndrome of the lumbosacral spine, prior to November 22, 2013.

3.  Entitlement to a rating higher than 20 percent for back strain with intervertebral disc syndrome of the lumbosacral spine, from November 22, 2013.

4.  Entitlement to a rating higher than 30 percent for follicular eczema with acne.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to February 1991 and March 1991 to March 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The matter is now handled by the RO in Roanoke, Virginia.

In a May 2009 rating decision, the RO granted an increased evaluation of 30 percent for follicular eczema with acne, effective July 2007.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 30 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In October 2012, the Board remanded these claims for additional development.  That development having been completed, the claims are now ready for appellate review.

In a March 2014 rating decision, the RO granted an increased evaluation of 20 percent for back strain with intervertebral disc syndrome of the lumbosacral spine, effective November 2013.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 20 percent rating.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by pure tone threshold averages and speech recognition scores that corresponded to no more than a level "I" hearing on the right and level "I" hearing on the left.

2.  Prior to November 22, 2013, the Veteran's back strain with intervertebral disc syndrome of the lumbosacral spine was not manifested by a forward flexion less than 60 degrees, or a combined range of motion less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; the Veteran did not have incapacitating episodes having a total duration of at least 2 weeks during the prior 12 months.

3.  From November 22, 2013, the Veteran's back strain with intervertebral disc syndrome of the lumbosacral spine was not manifested by a forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; the Veteran did not have incapacitating episodes having a total duration of at least 4 weeks during the prior 12 months.

4.  The Veteran's follicular eczema with acne has not affected more than 40 percent of the entire body or more than 40 percent of exposed areas and has not required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12 month period. 




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2015).

2.  Prior to November 22, 2013, the criteria for a rating higher than 10 percent for back strain with intervertebral disc syndrome of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2015).

3.  From November 22, 2013, the criteria for a rating higher than 20 percent for back strain with intervertebral disc syndrome of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2015).

4.  The criteria for a rating higher than 30 percent for follicular eczema with acne are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.31, 4.118, Diagnostic Codes 7806, 7828 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  

Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in October 2007 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  The regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  An additional letter was sent in October 2008.  The claims were subsequently adjudicated in a March 2014 Supplemental Statement of the Case.  In any event, in his statements the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claims.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, private medical records, VA medical opinions and examinations pertinent to the issues on appeal.  Virtual VA and VBMS records have been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  

The Board also finds that there has been substantial compliance with the directives of the October 2012 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The RO was instructed to obtain any additional treatment records, and to afford the Veteran VA examinations for his lumbar spine, bilateral hearing loss, and follicular eczema.  Additional treatment records were obtained and associated with the claims file, and the Veteran was afforded VA examinations for his lumbar spine, bilateral hearing loss and follicular eczema in January 2014.  An addendum medical opinion pertaining to the Veteran's lumbar spine was received in March 2014.

As such, the VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Ratings

The Veteran seeks entitlement to increased ratings for his bilateral hearing loss, back strain with intervertebral disc syndrome, and follicular eczema with acne.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability. 

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Entitlement to a Compensable Rating for Bilateral Hearing Loss

The Veteran seeks a compensable rating for his bilateral hearing loss.

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by pure tone threshold averages, within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85. 

Pure tone threshold averages are derived by dividing the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 by four.  Id.  The pure tone threshold averages and the Maryland CNC test scores are given a numeric designation, which are then used to determine the current level of disability based upon a pre-designated schedule.  Tables VI and VII in 38 C.F.R. § 4.85 (2015).  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993). 

Service connection for bilateral hearing loss was established by a December 1998 rating decision, at which time a noncompensable rating was assigned, effective from March 1998.  The Veteran requested an increased rating for his service-connected bilateral hearing loss in July 2007. 

The Veteran was afforded a VA examination in October 2007.  On the authorized audiological evaluation in October 2007, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
30
35
35
30
LEFT
20
25
25
25

The Veteran's October 2007 VA audiology examination shows a right ear pure tone threshold average of 33 decibels with speech recognition of 92 percent.  This corresponds to a numeric designation of "I."  Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 24 decibels with speech recognition of 96 percent.  This corresponds to a numeric designation of "I."  Id.  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII.

The Veteran was afforded a VA examination in January 2014.  On the authorized audiological evaluation in January 2014, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
5
5
10
10
LEFT
10
10
10
15

The Veteran's January 2014 VA audiology examination shows a right ear pure tone threshold average of 8 decibels with speech recognition of 94 percent.  This corresponds to a numeric designation of "I."  Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 11 decibels with speech recognition of 96 percent.  This corresponds to a numeric designation of "I."  Id.  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII.

Additionally, the medical evidence of record does not indicate the Veteran meets the requirements for a higher rating based on 38 C.F.R. § 4.86.

Private medical records have been reviewed.  These medical records, however, do not contain any audiological findings that would entitle the Veteran to a higher rating for his bilateral hearing loss under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86.

During the January 2014 VA examination, when asked about the impact of his hearing loss on ordinary conditions of his life, the Veteran stated that if someone was 20-25 feet away from him, he could not hear anything said to him because he works around boilers in the shipyard and wears ear plugs.  The examiner noted that an individual with normal hearing would be expected to have the same difficulty due to the distance, the competing noise from boilers and the attenuation of sound due to hearing protection devices.  The examiner stated that the Veteran's mild hearing loss did not preclude him from engaging in gainful employment.

As noted above, disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric evaluations.  The Board, however, has considered the Veteran's statements regarding the severity of his hearing loss and how it has affected his daily activities.  Unfortunately, the Board finds that the more probative evidence concerning the level of severity of this disorder consists of the audiometric testing results of record.  Therefore, a compensable rating is not warranted.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

In summary, the Board finds that the evidence of record preponderates against a compensable rating for the Veteran's bilateral hearing loss. 

Entitlement to a Rating Higher than 10 Percent for Back Strain with Intervertebral Disc Syndrome of the Lumbosacral Spine, prior to November 22, 2013 and Entitlement to a Rating Higher than 20 Percent, from November 22, 2013

The Veteran contends that he is entitled to a higher disability rating for his lumbar spine disability.  

Service connection for chronic strain of the lumbosacral spine was granted in a December 1998 rating decision, at which a 10 percent rating was assigned under Diagnostic Code 5295, effective March 1998.  The Veteran submitted a claim for an increased rating in July 2007.  In a January 2007 rating decision, the RO denied the Veteran's claim.  In a March 2014 rating decision, the Veteran's disability was reclassified as a back strain with intervertebral disc syndrome of the lumbosacral spine, and assigned a disability rating of 20 percent under Diagnostic Code 5237, effective November 22, 2013.

The Veteran's lumbosacral spine disability is rated as 10 percent disabling, prior to November 22, 2013, and as 20 percent disabling from November 22, 2013, under 38 C.F.R. §4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2015). 

A rating of 10 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  

A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id.  

Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 10 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted when there is incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there is incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a rating of 60 percent is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40. 

The Veteran was afforded a VA examination in October 2007.  He reported stiffness, weakness, and constant pain.  The Veteran indicated that the pain traveled down his left leg.  He reported he has had six incidents of incapacitation over the prior year, for a total of 12 days.  Examination revealed the Veteran's posture was within normal limits, but his gait was abnormal due to limping on the left leg.  There was radiating pain on movement of the left leg.  Muscle spasm was absent, and there was no tenderness.  There was a positive straight leg-raising test on the left.  Range of motion was as follows: 90 degrees of flexion, 30 degrees of extension, 30 degrees of right and left lateral flexion, and 30 degrees of right and left rotation.  It was noted that the joint function of the spine was additionally limited by pain after repetitive use; however, it limited the joint function by 0 degrees.  The examiner noted that there were signs of intervertebral disc syndrome, including a sensory deficit of the left dorsal foot and motor weakness of the left great toe extension, which most likely involved the deep peroneal nerve.  There was no bowel dysfunction, bladder dysfunction or erectile dysfunction as a result of his lumbar spine disability.  X-ray findings were normal. 

The Veteran submitted statements revealing that he had low back pain that required medication.  See July 2007 statement.  The Veteran also indicated that his back pain interfered with his employment.  Id.

The Veteran was afforded a VA examination in November 2013.  He reported daily low back pain that flares twice a month and that his back pain becomes worse with bending down or standing.  He reported he had to be on limited duty twice a month for one to two weeks at work.  The Veteran indicated that he cannot take his pain medication and work around machines, so he has difficulty working.  X-rays of the back revealed unremarkable views of the lumbar spine.  Range of motion measurements indicated the Veteran had a forward flexion to 75 degrees, with pain beginning at 75 degrees, extension to 25 degrees, with pain beginning at 25 degrees, right and left lateral flexion to 25 degrees, with pain beginning at 25 degrees, and right and left lateral rotation to 30 degrees, with pain beginning at 30 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions with a loss of 5 degrees of right and left lateral rotation.  The examiner noted that the Veteran had less movement than normal and pain on movement after repetitive use.  There was no localized tenderness or pain to palpation; however, the Veteran had muscle spasm resulting in abnormal gait or abnormal spinal contour.  There was guarding, but it did not result in an abnormal gait.  Muscle strength testing, reflex examination, and sensory examination were normal.  Straight leg raising test was negative, bilaterally.  There were no signs of radiculopathy.  There were no other neurological abnormalities, such as bowel or bladder problems.  The examiner indicated that the Veteran had intervertebral disc syndrome, and had incapacitating episodes having a total duration of at least one week during the past twelve months.  A peripheral nerves examination was normal.  

The Board finds that for the period prior to November 22, 2013, the objective findings of record do not reflect that the Veteran's symptoms more nearly approximate a rating higher than 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine to 60 degrees or less; or combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  During this period, the Veteran's forward flexion of the thoracolumbar spine was 90 degrees, and his combined range of motion was shown to be 240 degrees.  The October 2007 VA examiner noted that after repetitive use the Veteran's joint function was limited by pain, however, it did not limit his range of motion further.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 10 percent assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although the Veteran had an abnormal gait during the October 2007 VA examination, the VA examiner noted that there was no muscle spasm or tenderness and his abnormal gait was attributed to the nerve involvement of the left leg.

The evidence indicates that the Veteran had six episodes of incapacitation of the previous year, for a total of 12 days.  As noted previously, to warrant a rating of 20 percent under Diagnostic Code 5243, incapacitating episodes must have a total duration of at least 2 weeks.  Accordingly, an increased evaluation of his disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a. 

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that the October 2007 VA examiner indicated that the Veteran's deep peroneal nerve of the left leg was affected.  In a May 2009 rating decision, the Veteran was granted service connection for deep peroneal nerve involvement of the left lower extremity, and assigned a 10 percent evaluation, effective July 2007.  The Veteran has not disagreed with the rating assigned.  Furthermore, the Veteran has not reported any additional neurological symptomatology related to his low back disability.  Indeed, he denied any bowel incontinence, bladder incontinence, or erectile dysfunction at his October 2007 VA examination.  As the medical evidence fails to show any additional neurological symptomatology related to the Veteran's low back disability, the Board finds that a separate rating for the neurological manifestations of the Veteran's low back disability is not warranted for the time period prior to November 22, 2013.  38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

The Board finds that for the period from November 22, 2013, the objective findings of record do not reflect that the Veteran's symptoms more nearly approximate a rating higher than 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  During this period, the Veteran had forward flexion of the thoracolumbar spine at 75 degrees, and there was no evidence of any ankylosis of the lumbar spine.  The November 2013 VA examiner found that although the Veteran had less movement than normal and pain on movement after repetitive use, he did not have additional limitation in range of motion following repetitive use testing.  In a March 2014 addendum addressing Mitchell, the examiner found that flare-ups did not significantly limit functional ability.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion or during flare-ups that would support an evaluation in excess of the 20 percent assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.

The evidence indicates that the Veteran has had incapacitating episodes having a total duration of at least one week during the past twelve months.  To warrant a rating higher than 20 percent under Diagnostic Code 5243, the Veteran must have incapacitating episodes having a total duration of at least 4 weeks.  Accordingly, an increased evaluation of his disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a. 

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Veteran has not reported any additional neurological symptomatology related to his low back disability.  Further, the November 2013 VA examiner found that the Veteran's straight leg raising test was negative, and that there was no evidence of radicular pain or any other signs or symptoms due to radiculopathy.  A peripheral nerves examination was normal and sensory, reflex and muscle strength examinations were also normal.  As the medical evidence fails to show any additional neurological symptomatology related to the Veteran's low back disability, the Board finds that a separate rating for the neurological manifestations of the Veteran's low back disability, from November 22, 2013, is not warranted at this time.  38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

In reaching these conclusions, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown.  In considering additional limitation of function, the Board acknowledges the Veteran's complaints of pain and stiffness.  These complaints are well documented in the Veteran's written statements and treatment records.  However, the Board has considered the Veteran's functional limitations based on pain and finds that the current ratings appropriately compensate the Veteran for his symptoms.

Entitlement to a Rating Higher than 30 Percent for Follicular Eczema with Acne

Historically, service connection for follicular eczema was established in a December 1998 rating decision, at which time a noncompensable rating was assigned, effective March 1998.  

In July 2007, the Veteran submitted a claim for an increased rating, which was denied in a January 2008 rating decision.  In a May 2009 rating decision, the Veteran's disability was recharacterized as follicular eczema with acne, and assigned a rating of 30 percent, effective July 2007.  The Veteran continues to seek a higher rating.

38 C.F.R. § 4.118 contains a Schedule of Ratings for the Skin.  Diagnostic Code 7800 is not applicable, as the evidence does not indicate that the Veteran meets any of the eight characteristics of disfigurement of the head, face, or neck.  Of note, although the evidence indicates the Veteran had abnormal skin texture, the area affected did not exceed six square inches.  See October 2007 VA examination. 

The Board notes that the medical evidence does not indicate that the Veteran has scars from his eczema or acne; as such, consideration of diagnostic codes for scars (Diagnostic Codes 7801-7805) is also not warranted.

The Veteran is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7806-7828.  

A 30 percent rating is the highest rating available under Diagnostic Code 7828, when there is deep acne affecting 40 percent or more of the face and neck.  38 C.F.R. § 4.118, Diagnostic Code 7828.

Under the criteria of Diagnostic Code 7806, dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.

The highest rating available under Diagnostic Code 7806 is 60 percent and is warranted when dermatitis or eczema covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  Id.

The Veteran was afforded a VA examination in November 2007.  He reported constant itching but had no exudation, ulcer formation, shedding or crusting.  It was noted that the skin disease affected areas that were exposed to the sun, including the face; however, it did not include the hands, neck or head.  Over the past twelve months, the Veteran indicated that he had received topical medication only.  Examination revealed deep acne at the side and underneath of the mandible, which consisted of inflamed nodules.  It covered 20 percent of the face and neck.  The skin on the mandibular area had an abnormal texture of less than six square inches.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation or limitation of motion.  The skin lesion coverage was 20 percent, relative to the whole body it was 5 percent.  

The Veteran was afforded a VA examination in November 2013.  The Veteran indicated that he works at a shipyard and his skin problems become worse with exposure to oil and insulation such as asbestos.  He indicated his last flare-up was in October 2013.  The Veteran reported using hydrocortisone ointment daily to the rash, three times a day, when there is a flare-up.  The examiner noted that the Veteran did not take prednisone.  The Veteran stated that in 2012 he did not take any days off for his skin problems.  He reported problems with shaving; however, there was no acne or shaving bumps noted at the time.  Examination revealed no scarring or disfigurement of the head face or neck.  The examiner indicated that the Veteran was using topical corticosteroids constantly.  There were no debilitating episodes noted.  Examination revealed no dermatitis or eczema at the time.  The examiner indicated that the Veteran's skin disability did not affect his ability to work.

As stated previously, under the criteria of Diagnostic Code 7806, the next highest rating of 60 percent is warranted when there is eczema covering more than 40 percent of the entire body, or more than 40 percent of exposed areas affected, or requiring constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs.

The Veteran's eczema or acne does not cover more than 40 of the entire body, nor does it affect more than 40 percent of exposed areas.  The October 2007 VA examiner found the Veteran's skin disability affected 20 percent of exposed areas and affecting a body surface area of 5 percent.  The November 2013 VA examiner indicated that the Veteran currently had no areas affected.  Additionally, there is no indication that the Veteran requires systemic therapy such as corticosteroids or other immunosuppressive drugs.  The Board notes that the Veteran required constant, or near-constant treatment of hydrocortisone cream, which is not considered a systemic therapy. 

Considering the pertinent facts in light of the above, the Board finds that at no point has the Veteran's skin disability warranted a disability rating higher than 30 percent.  At no time during the appeal period did the Veteran's skin disability affect more than 40 percent of his total body area or total exposed area.  Additionally, the Veteran does not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  As such, a disability rating higher than 30 percent is not warranted on any basis. 

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms, or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

In this case, the Veteran has complained of a skin disorder that experiences flare ups when exposed to materials at his place of employment.  However, the Veteran has not endorsed any symptomatology that would warrant a rating higher than 30 percent under any applicable diagnostic code.  Indeed, the medical experts have described the actual severity of the disorder.  Greater evidentiary weight is placed on the medical experts' opinions in regard to the type and degree of impairment because of their skilled training and expertise in evaluating skin disorders.  The Board finds that the current 30 percent rating appropriately compensates the Veteran for his skin disability, to include periods of flare-ups.

For all the foregoing reasons, the Board finds that there is no basis for assignment of a rating higher than 30 percent under any potentially applicable rating criteria, a finding consistent with the RO's assignment of a 30 percent rating for the Veteran's skin disability.




Other Considerations

Regarding the Veteran's claims for increased ratings for his bilateral hearing loss, lumbar spine disability, and skin disability, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to higher ratings.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to his service-connected disabilities based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Codes 5237, 5243; 4.85, Diagnostic Code 6100; 4.86; 4.118, Diagnostic Codes 7806, 7828; see also Fenderson, supra. 

The Board has also considered whether the Veteran's service-connected bilateral hearing loss, lumbar spine disability and skin disability present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence. 

The Veteran has not described any unusual or exceptional features of his hearing loss disability or described how the hearing disability impacts his functioning in an unusual or exceptional manner.  

The Veteran's 10 percent rating prior to November 22, 2013 for the orthopedic manifestations of his lumbar spine disability contemplates his subjective complaints and functional impairment.  Although the Veteran had back pain, he did not have flexion to 60 degrees or less, combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, even upon repetitive motion.  He also did not have incapacitating episodes having a total duration of at least 2 weeks during the previous 12 months.  

The Veteran's 20 percent rating since November 22, 2013 for the orthopedic manifestations of his lumbar spine disability contemplates his subjective complaints and functional impairment.  Although the Veteran has had back pain, he has not had flexion to 30 degrees or less.  He also has not had any ankylosis of the lumbar spine or incapacitating episodes having a total duration of at least 4 weeks in the past 12 months.  Upon repetitive motion, although the Veteran had additional limitations due to less movement than normal and pain on movement, these factors did not cause any actual additional limitation of motion.  Flare-ups were found to not significantly limit functional ability.  

Regarding any neurological manifestations of his lumbar spine disability, other than the already service-connected deep peroneal nerve of the left lower extremity, the Veteran has made no neurological complaints, and there has been no evidence that the Veteran had any neurological abnormalities upon examination. 

As to the Veteran's skin disability, as noted, VA's rating schedule provides various, alternative means for evaluating a skin disability, to include on the basis of current manifestations, as well as the size, location, and features of scars.  Unfortunately, as explained above, the disability under consideration simply does not meet the criteria for a rating higher than 30 percent under any potentially applicable rating criteria.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  The Veteran's complaint of itchiness is not exceptional or unusual and does not impact his functioning in an exceptional or unusual manner.  

The Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Veteran has not described any unusual or exceptional features of his disabilities.  Consequently, referral for extraschedular consideration is not warranted.  The Board finds that there is nothing in the record to indicate that the disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  The Board notes that the Veteran has asserted that his disabilities affect his ability to work.  For example, the Veteran has asserted that exposure to materials at work causes his skin disability to flare-up.  Additionally, the Veteran has indicated that his back pain interferes with his job since he has trouble lifting or bending over, and his pain medication causes him to be unable to work around machinery.  

Of note, however, the Veteran is currently gainfully employed.  He has not reported, and the evidence does not otherwise reflect, that he was unemployed during the claim period due to any service-connected disability or that he was prevented from securing and following gainful employment due to any such disability.  As noted in the November 2013 VA examinations, the Veteran did not take any days off work in 2012 due to his skin disability and missed one week of work in the prior year due to an incapacitating episode of his lumbar spine.  The Veteran's assertions that his disabilities interfere with his employment are already contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The most recent VA examination, dated November 2014, indicates he is employed full time.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised in this instance.

ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to a rating higher than 10 percent for back strain with intervertebral disc syndrome of the lumbosacral spine, prior to November 22, 2013, is denied.

Entitlement to a rating higher than 20 percent for back strain with intervertebral disc syndrome of the lumbosacral spine, from November 22, 2013, is denied.

Entitlement to a rating higher than 30 percent for follicular eczema with acne is denied.


______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


